DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Specification
The disclosure is objected to because of the following:
The specification lacks the sections and headings “Brief Summary of the Invention” and “Detailed Description of the Invention”.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
…
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION…

Claim Objections
Claim 1, line(s) 5-6 refer to the term “the determined variable types”, it would be better as “the determined one or more variable types” to avoid any possible antecedent issues.
As to claims 6, 9, 14, 17, they are objected for the same deficiency.
Claim 1, line(s) 6, 8-9, 17 refer to the term “the test vector”, it would be better as “the multivariate test vector” to avoid any possible antecedent issues.
As to claims 4-6, 9, 13, 14, 17, they are objected for the same deficiency. 
Claim 7, line(s) 5 refer to the term “the machine-learning models”, it would be better as “the multiple machine-learning models” to avoid any possible antecedent issues. Claims refer to the terms “the machine-learning models” and “the multiple machine-learning models”, it would be better to uniquify to avoid any possible antecedent issues.
As to claim 15, it is objected for the same deficiency. 
Claim 7, line 5 includes the typo “the machine-leaning models”. Examiner interprets as “the machine-learning models" for examination purposes.
As to claim 15, it is objected for the same deficiency. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the test data set" in line(s) 11-12. There is insufficient antecedent basis for this limitation in the claim. There is no "test data set" anteceding this limitation in the claim. 
As to claims 9 and 17, they are objected for the same deficiency.
Claim 1 recites the limitation "the selected machine-learning model" in line(s) 18. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of selected machine-learning models anteceding this limitation. The recitation of “the selected machine-learning model” is unclear because it is uncertain which of the plurality was intended.
As to claims 9 and 17, they are objected for the same deficiency.
Claim 2 recites the limitation "the two or more machine-learning models" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. While there are "two or more of the similarity values exceeding the threshold value" anteceding this limitation in the claim in line(s) 2, there are no "two or more machine-learning models" anteceding this limitation in the claim. 
As to claims 10 and 18, they are objected for the same deficiency.
Claim 3 recites the limitation "the training data" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There is no "training data" anteceding this limitation in the claim. 
As to claims 11 and 19, they are objected for the same deficiency.
Claim 4 recites the limitation "the machine-learning models" in line(s) 3-4. There is insufficient antecedent basis for this limitation in the claim. There are two pluralities of machine-learning models anteceding this limitation: "a plurality of machine-learning models" and "multiple machine-learning models". The recitation of “the machine-learning model” is unclear because it is uncertain which "machine-learning models" were intended.
As to claims 12 and 20, they are objected for the same deficiency.
As to claim 5, line(s) 3, the entire limitation "identifying all variable types test data set" is a run–on sentence with no punctuation or conjunction to distinctively identify its clauses. Furthermore, it is unclear to what the limitation “test data set” does apply.
As to claim 13, it is objected for the same deficiency. 
Claim 17 recites the limitation "said system" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is no "system" anteceding this limitation in the claim. 
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method, claim 9 recites a machine-readable medium having instructions, and claim 17 recites an apparatus for classifying test data (process, manufacture, machine = 2019 PEG Step 1 = yes) comprising: determining variable types in a multivariate test vector within a data set (mental process - observation, evaluation, judgment, opinion); for machine-learning models, determining a closest match between variable types used by the machine-learning models and the determined variable types for the test vector; in response to determining a closest match for one machine-learning model, selecting a corresponding machine-learning model and classifying the test vector using the selected machine-learning model (mental process - observation, evaluation, judgment, opinion); and in response to determining a closest match for machine-learning models, determining a similarity between a probability distribution for the test data set and the probability distributions for the machine-learning models to generate similarity values for each of the machine-learning models (mathematical concept - formula, math calculation); and in response to one of the similarity values exceeding a threshold value, selecting a machine-learning model corresponding to the exceeding similarity value (mental process - observation, evaluation, judgment, opinion) and classifying the test vector using the selected machine-learning model (mental process - observation, evaluation, judgment, opinion).
Step 2A, Prong One: 
The limitations of determining variable types in a multivariate test vector within a data set are substantially drawn to abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation "determining variable types", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper make a judgment on determining types in data. About determining variable types, the specification reads: "[0012] Determining the rock and fluid properties during various stages of drilling is critical to efficient and successful formation exploration efforts. Such material properties determinations depend on obtaining measurable indicators such as measurable electromagnetic, acoustic, nuclear, or other signal responses or conditions. Such measured test data can be interpreted such as by human lab analysts".
The limitations of determining a closest match between variable types used by the machine-learning models and the determined variable types for the test vector; in response to determining a closest match for one machine-learning model, selecting a corresponding machine-learning model are substantially drawn to abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation "determining a closest match between variable types", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper make a judgment on determining a closest match between variable types. 
The limitations of classifying the test vector are substantially drawn to abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation "classifying the test vector", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper make a judgment on selecting mutually distinct models. About classifying the test vector, the specification reads: "[0035]… classifier 232 is configured to… select… mutually distinct models from MLM library 220 to be used to classify individual test data vectors".
The limitations of "determining a similarity between a probability distribution for the test data set and the probability distributions for the machine-learning models to generate similarity values for each of the machine-learning models", are substantially drawn to mathematical relationships/calculations, as per claims 7 and 15 "calculating distance between data points". 
The limitations of “in response to one of the similarity values exceeding a threshold value, selecting a machine-learning model corresponding to the exceeding similarity value” are substantially drawn to an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation "selecting", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally with the use of pen and paper make a judgment on selecting a machine-learning model based on value(s) exceeding a threshold.
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: As to the additional elements processor and machine-readable medium, they are interpreted as drawn to a generic computer for performing mathematical computations. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A in the independent claims, the processor and machine-readable medium are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Examiner notes that an improvement to another technology, outside of the mental/mathematical algorithm, is not claimed. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
For the foregoing reasons, the independent claims are directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Dependent claims, Step 2A, Prong One: 
Claims 2, 10, and 18 recite "in response to two or more of the similarity values exceeding the threshold value, selecting a machine-learning model having a highest cross-validation value among the two or more machine-learning models corresponding to the exceeding two or more similarity values" (mental process - observation, evaluation, judgment, opinion). The limitation "selecting", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally with the use of pen and paper make a judgment on selecting a machine-learning model.
Claims 3, 11, and 19 recite "wherein said selecting a machine-learning model having a highest cross-validation value comprises comparing cross-validation values that each represent classification accuracy based on testing using a subset of the training data…" (mental process - observation, evaluation, judgment, opinion). The limitation "comparing cross-validation values", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper make a judgment on comparing values. 
Claims 4, 12, and 20 recite "wherein said determining a closest match between variable types comprises determining a largest number of matching variable types between the test vector and variables included in training data sets for each of the machine-learning models" (mental process - observation, evaluation, judgment, opinion). The limitation "determining a largest number of matching variable types", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper make a judgment on determining a largest number of matching variable types. 
Claims 5 and 13 recite "wherein said determining variable types in the test vector includes: identifying all variable types test data set; and determining the variable types present in the test vector from among all variable types in the test data set" (mental process - observation, evaluation, judgment, opinion). The limitation "determining variable types", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper make a judgment on determining types in data. About determining variable types, the specification reads: "[0012] Determining the rock and fluid properties during various stages of drilling is critical to efficient and successful formation exploration efforts. Such material properties determinations depend on obtaining measurable indicators such as measurable electromagnetic, acoustic, nuclear, or other signal responses or conditions. Such measured test data can be interpreted such as by human lab analysts".
Claims 6 and 14 recite "wherein said determining a closest match between variable types used by the machine-learning models and the determined variable types for the test vector comprises determining a closest match between variable types used to train the machine-learning models and the determined variable types for the test vector" (mental process - observation, evaluation, judgment, opinion). The limitation "determining a closest match between variable types", as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper make a judgment on determining a closest match between variable types. 
Claims 7 and 15 recite "wherein determining a similarity between a probability distribution for the test data set and the probability distributions for the multiple machine-learning models comprises calculating distance between data points in the probability distribution for the test data set and data points in the probability distributions for the machine-leaning models" (mathematical concept - formula, math calculation). The limitations of "calculating distance between data points", are substantially drawn to mathematical relationships/calculations. 
Claims 8 and 16 recite "wherein determining a similarity between a probability distribution for the test data set and the probability distributions for the multiple machine-learning models includes comparing probability distributions for the same variable types" (mathematical concept - formula, math calculation). About "comparing probability distributions for the same variable types", the specification reads: "[0037]… compare the probability distribution of the test data set with the probability distributions of each of the models that were determined to have the closest matching sets of variable types. The probability distributions for the models may be determined… For each comparison, model select unit 235 calculates a corresponding similarity values such as in the form of a numeric fractional or percent value".
Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Dependent claims, Step 2A Prong two: Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Dependent claims, Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al., (Li hereinafter), U.S. Pre–Grant publication 20180347354 (see IDS dated 06/11/2021), taken in view of Hemant Virkar, (Virkar hereinafter), U.S. Pre–Grant publication 20100063948 (see IDS dated 10/25/2021).
As to claim 1, Li discloses a method for classifying (see "[0053]… collaborative learning of algorithms applied to multiple spectral measurements, specifically with high-dimensional feature learning, classification") test data (see "[0057]… properties that are tested include vitrinite reflectance, hydrocarbon index, elemental composition, pyrolysis, and lipinite fluorescence. These tests provide an indication of source rock maturity and kerogen type"), said method comprising: determining one or more variable types in a multivariate test vector within a data set; for a plurality of machine-learning models, determining a closest match (see "determining a closest match" as "bands that strongly correlate with the optimal attributes are identified… selected", "[0063]… Spectroscopic wave-number bands that strongly correlate with the optimal attributes are identified, including those from different types of physical measurements and the different sub-bands of each type of measurements"; "[0061]… wavenumber/frequency bands are selected by weighting or selected from the source rock database trained data") between variable types used by the machine-learning models and the determined variable types for the test vector (see "machine-learning models" as "collaborative learning of algorithms", "identify the information overlaps and gaps", "[0053]… sensing technology directed to only a subset of wavenumber bands that bear significance to the maturity, kerogen type and other geologic properties (such as organofacies). Based on a spectra database consisting of a large number of representative samples and several spectral measurement types… algorithms… identify the information overlaps and gaps among several different measurements… through collaborative learning of algorithms applied to multiple spectral measurements, specifically with high-dimensional feature learning, classification"; "multivariate test vector", "[0057]… properties that are tested include vitrinite reflectance, hydrocarbon index, elemental composition, pyrolysis, and lipinite fluorescence. These tests provide an indication of source rock maturity and kerogen type")…
While Li discloses, Li fails to disclose in response to determining a closest match for one machine-learning model, selecting a corresponding machine-learning model and classifying the test vector using the selected machine-learning model; and in response to determining a closest match for multiple machine-learning models, determining a similarity between a probability distribution for the test data set and the probability distributions for the multiple machine-learning models to generate similarity values for each of the multiple machine-learning models; and in response to one of the similarity values exceeding a threshold value, selecting a machine-learning model corresponding to the exceeding similarity value and classifying the test vector using the selected machine-learning model. 
Virkar discloses in response to determining a closest match for one machine-learning model (see "determining a closest match" as top ranked, "[0182]… use of a trained machine as a query method against a data repository or database… these methods are based on ranking matches for similarity to the trained machine in a continuous fashion"), selecting a corresponding machine-learning model (see "[0091]… Examination of the trained machines to select the best trained machine 150 and the best training data… by optimizing a performance function that is dependent on a variable… using… cross-validation") and classifying the test vector using the selected machine-learning (see "[0144]… each of the learning machines identifies a unique solution to the formulated problem, which may be expressed as a mathematical method and/or other features… useful as a classifier, or as the basis for a further data query to search for identical, similar or distantly related patterns") model (see "[0077] Machine Learning. Any of several methods, devices, and/or other features which are optimized to perform… classification… using a limited number of examples of data of a given form"); and in response to determining a closest match for multiple machine-learning models (see "determining a closest match" as top ranked, "[0136]… samples may be ranked according to various measures of their quality, or level of noise. This ranking could be based on… level of similarity between replicates"), determining a similarity (see "[0075] Kernel. Mathematical function, method, or software program used to define an inner product between any two samples of a dataset. The kernel function is thus a measure of the similarity between samples") between a probability distribution for the test data set and the probability distributions for the multiple machine-learning models (see "[0196]… A trained SVM is produced using the chosen kernel parameters and the reduced set of genes. The software then accesses the database or files to obtain microarray records that used the same format array. Each of these microarray records (new examples) will be presented to the trained SVM, and be classified as positive or negative. The match will be ranked by comparing it to the distribution of the positive and negative training examples and obtaining the probability that it belongs to the positive class"; "[0009]… support vector machine (SVM)") to generate similarity values for each of the multiple machine-learning models; and in response to one of the similarity values exceeding a threshold value, selecting a machine-learning model corresponding to the exceeding similarity value (see "similarity values exceeding a threshold value" as "divergence… maximal separation", "[0167]… optimally-trained machine is selected by using divergence (i.e., the maximal separation of the training data categories) to compare the machines"; "[0038]… selecting the trained learning machine that maximizes a performance function dependent on a variable, such as divergence between the classes of data") and classifying the test vector using the selected machine-learning (see "[0144]… each of the learning machines identifies a unique solution to the formulated problem, which may be expressed as a mathematical method and/or other features… useful as a classifier, or as the basis for a further data query to search for identical, similar or distantly related patterns") model (see "[0077] Machine Learning. Any of several methods, devices, and/or other features which are optimized to perform… classification… using a limited number of examples of data of a given form"). 
Li and Virkar are analogous art because they are related to machine-learning.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Virkar with Li, because Virkar points out that "[0245]… there are times when the data is easily separable by the kernel being used to classify, and then the method of providing upper bounds on the influence of each sample does not alter the resulting solution of the SVM", and as a result, Virkar reports that "[0245]… in that case, and for some other instances, prior knowledge may be incorporated and an improved solution may be obtained by adding to the diagonal terms of the kernel matrix, thereby regularizing noisy data points and providing more stable decision boundary".
As to claim 2, Virkar discloses in response to two or more of the similarity values exceeding the threshold value (see "similarity values exceeding a threshold value" as "divergence… maximal separation", "[0167]… optimally-trained machine is selected by using divergence (i.e., the maximal separation of the training data categories) to compare the machines"; "[0038]… selecting the trained learning machine that maximizes a performance function dependent on a variable, such as divergence between the classes of data"), selecting a machine-learning model having a highest cross-validation value among the two or more machine-learning models (see "[0165] Selection of the best or optimally-trained learning machine may be carried out using… cross validation") corresponding to the exceeding two or more similarity values (see "[0038]… selecting the trained learning machine that maximizes a performance function dependent on a variable, such as divergence between the classes of data"). 
As to claim 3, Virkar discloses wherein said selecting a machine-learning model having a highest cross-validation value (see "[0091]… Examination of the trained machines to select the best trained machine 150 and the best training data… by optimizing a performance function that is dependent on a variable… using… cross-validation") comprises comparing cross-validation values that each represent classification accuracy based on testing using a subset of the training data (see "[0065] Accuracy. Ability of a trained learning machine to correctly recognize a pattern in data, or recognize a class to which data belongs and can be defined as the percentage of samples which the trained learning machine correctly classifies… Relative accuracy may be assessed by a performance function dependent on… variables… cross validation").
As to claim 4, Li discloses wherein said determining a closest match ("determining a closest match" as "bands that strongly correlate with the optimal attributes are identified… selected") between variable types comprises determining a largest number of matching variable types between the test vector and variables included in training data sets for each of the machine-learning models (see "[0063]… Spectroscopic wave-number bands that strongly correlate with the optimal attributes are identified, including those from different types of physical measurements and the different sub-bands of each type of measurements"; "[0061]… wavenumber/frequency bands are selected by weighting or selected from the source rock database trained data"). 
As to claim 5, Li discloses wherein said determining one or more variable types in the test vector includes: identifying all variable types test data set (see "[0103]… samples were then run as test samples"); and determining the variable types present in the test vector from among all variable types in the test data set (see "identify the information overlaps and gaps", "[0053]… sensing technology directed to only a subset of wavenumber bands that bear significance to the maturity, kerogen type and other geologic properties (such as organofacies). Based on a spectra database consisting of a large number of representative samples and several spectral measurement types… algorithms… identify the information overlaps and gaps among several different measurements"). 
As to claim 6, Li discloses wherein said determining a closest match between variable types used by the machine-learning models and the determined variable types for the test vector comprises determining a closest match ("determining a closest match" as "bands that strongly correlate with the optimal attributes are identified… selected") between variable types used to train the machine-learning models and the determined variable types for the test vector (see "[0063]… Spectroscopic wave-number bands that strongly correlate with the optimal attributes are identified, including those from different types of physical measurements and the different sub-bands of each type of measurements"; "[0061]… wavenumber/frequency bands are selected by weighting or selected from the source rock database trained data"). 
As to claim 7, Virkar discloses wherein determining a similarity (see "[0075] Kernel. Mathematical function, method, or software program used to define an inner product between any two samples of a dataset. The kernel function is thus a measure of the similarity between samples") between a probability distribution for the test data set and the probability distributions for the multiple machine-learning models (see "[0196]… A trained SVM is produced using the chosen kernel parameters and the reduced set of genes. The software then accesses the database or files to obtain microarray records that used the same format array. Each of these microarray records (new examples) will be presented to the trained SVM, and be classified as positive or negative. The match will be ranked by comparing it to the distribution of the positive and negative training examples and obtaining the probability that it belongs to the positive class") comprises calculating distance between data points in the probability distribution for the test data set and data points in the probability distributions for the machine-learning models (see "[0165] Selection of the best or optimally-trained learning machine may be carried out using… distance measures between classes, particularly divergence (i.e., maximal separation of the training data categories)"). 
As to claim 8, Virkar discloses wherein determining a similarity (see "[0075] Kernel. Mathematical function, method, or software program used to define an inner product between any two samples of a dataset. The kernel function is thus a measure of the similarity between samples") between a probability distribution for the test data set and the probability distributions for the multiple machine-learning models includes comparing probability distributions for the same variable types (see "[0196]… A trained SVM is produced using the chosen kernel parameters and the reduced set of genes. The software then accesses the database or files to obtain microarray records that used the same format array. Each of these microarray records (new examples) will be presented to the trained SVM, and be classified as positive or negative. The match will be ranked by comparing it to the distribution of the positive and negative training examples and obtaining the probability that it belongs to the positive class"). 
As to claims 9-20, these claims recite a machine-readable medium having instructions and an apparatus for performing the method of claims 1-8. Li discloses "[0008]… systems, computer-implemented methods, and a non-transitory, computer-readable medium having stored computer programs" performing a method that teaches claims 1-8. Therefore, claims 9-20 are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7117188, discloses "multivariate classifiers, comprise algorithms to train linear discriminant functions that provide superior feature ranking compared to correlation coefficients. Multivariate classifiers, such as the Fisher's linear discriminant (a combination of multiple univariate classifiers) and methods disclosed herein, are optimized during training to handle multiple variables or features simultaneously" (see col. 27, lines 33-40).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/2/2022Primary Examiner, Art Unit 2146